7th Annual Wachovia Capital Market, LLC Pipeline and MLP Symposium December 9, 2008 2 Management Representatives Joseph A. Mills Chairman & Chief Executive Officer Alfredo Garcia Senior Vice President, Corporate Development and Acting CFO Elizabeth Wilkinson Vice President, Investor Relations and Treasurer 3 The statements made by representatives of Eagle Rock during the course of this presentationthat are not historical facts are forward-looking statements. Although Eagle Rock believes thatthe assumptions underlying these statements are reasonable, readers are cautioned that suchforward-looking statements are inherently uncertain and necessarily involve risks that mayaffect Eagle Rock’s business prospects and performance, causing actual results to differ fromthose discussed during this presentation. When considering forward-looking statements, youshould keep in mind the risk factors and other cautionary statements included in documentsfiled with the Securities and Exchange Commission. Any forward-looking statements made are subject to all of the risks and uncertainties, many ofwhich are beyond management’s control, including risks related to the gathering, processing,and marketing of natural gas and natural gas liquids, or NGLs. These risks include the risksdescribed in documents filed with the Securities and Exchange Commission. Should one ormore of these risks or uncertainties occur, or should underlying assumptions prove incorrect,Eagle Rock’s actual results and plans could differ materially from those expressed in anyforward-looking statements. The Partnership undertakes no obligation to publicly update any forward-looking statements,whether as a result of new information or future events. Looking Forward Statements 4 Our Business §Eagle Rock Energy Partners, L.P. (NASDAQ GS:EROC) is a growth-oriented publiclytraded Master Limited Partnership (MLP) with a market capitalization in excess of $557million. §Three businesses: –Midstream Business - gathering, compressing, treating, processing, transporting andselling natural gas, fractionating and transporting natural gas liquids, or NGLs; §Grown through acquisition of midstream assets in high drilling growth areas with lowdecline rates §Expanded with organic growth opportunities in core areas •Texas Panhandle, East Texas/Louisiana, S. and W. Texas –Upstream Business - acquiring, exploiting, developing and producing oil and natural gasproperties; §operate mature oil and gas properties with low decline rates •low-risk development and recompletion opportunities §Upstream all onshore, lower 48, preferring to operate the properties we own §Seeking balance of oil and gas (hydrocarbon mix) –Minerals - acquiring and managing fee minerals and royalty interests, either through directownership or through investment in other partnerships in properties located in multipleproducing trends across the United States. §Acquire long life royalties and proved reserves §Minerals in active drilling areas to enable the regeneration effect §Proactively manage minerals to attract E&P investment 5 Business Strategy §Objective: Grow unitholder value over time while generating stable, growing cashdistributions for our unitholders §Maximize value and efficiency of existing assets –Achieving operational and financial excellence in our businesses –Optimization of current assets, throughputs and production volumes §Maintain Low Cost Structure –Improved O&M and
